MANDATE

                                 Court of Appeals
                             First District of Texas

                                 NO. 01-14-00859-CV

                           ROBERT LEE LYLES, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

 Appeal from the 151st Judicial District Court of Harris County, Texas. (Tr. Ct.
                            Cause No. 2009-63597).

TO THE 151ST JUDICIAL DISTRICT COURT OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 27th day of January, 2015, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in
these words:
               After due consideration, the Court dismisses the appeal filed by
               the appellant, Robert Lee Lyles, for want of jurisdiction. After
               being notified that this appeal was subject to dismissal, appellant
               did not adequately respond. It is therefore CONSIDERED,
               ADJUDGED, and ORDERED that the appeal be dismissed.
            The Court orders that costs be taxed against appellant.

            The Court orders that this decision be certified below for
            observance.

            Judgment rendered January 27, 2015.

            Per curiam opinion delivered by panel consisting of Justices
            Keyes, Higley, and Brown.



       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things to have it duly recognized, obeyed, and
executed.




June 26, 2015
Date                                          CHRISTOPHER A. PRINE
                                               CLERK OF THE COURT